COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Robert Horry Sports Medicine, LLC, Kegis Smith, Robert Horry,
                         Keith & Kerndard Holdings, LLC, and Anastasia Patoka v. Tomur
                         Barnes and Roxanne Calmalet

Appellate case number:   01-19-00256-CV

Trial court case number: 2016-69540

Trial court:             61st District Court of Harris County

         The motion for rehearing and en banc reconsideration filed January 19, 2021 is DENIED.
It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower____________________
                   Acting for the Court


Date: __May 13, 2021________________

Panel consists of Chief Justice Radack and Justice Hightower.

The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.